DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: The last paragraph of claim 1 has an obvious typo that is being corrected “wherein the cell portion of the second functional layer indirectly covers a sidewall surface of the gate electrode layer.”

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: A search of the prior art fails to disclose or reasonably suggest the limitations:[claim 1]” the gate electrode layer protrudes toward a center of the hole pattern relative to the interlayer insulation layer; a first functional layer disposed along a sidewall surface of the gate structure inside the hole pattern; a second functional layer disposed on the first functional layer inside the hole pattern…wherein the cell portion of the second functional layer indirectly covers a sidewall surface of the gate electrode layer” and [claim 11]” the gate electrode pattern layer protrudes in a third direction perpendicular to the first and second directions relative to the interlayer insulation layer; a first functional layer disposed on the substrate along a sidewall surface of the gate structure; a second functional layer disposed on the first functional layer; and a channel layer extending in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/AMAR MOVVA/Primary Examiner, Art Unit 2898